DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 and Claim Rejections - 35 USC § 101
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention merely recites a use without any active, positive steps, delimiting how this use is actually performed 
Claim 20 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. 


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


1) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,406,573. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.
2) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,980,720. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

3) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,709,648. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

4) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,278,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.


5) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,234,912 in view of Yu et a., (US 6,221,340, cited in IDS). Both claim oral care compositions and methods of use comprising zinc phosphate and stannous fluoride.  However, the ‘912 patent does not claim an organic buffer system. It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add an organic buffer system in view of Yu et al. teaching a buffer system for zinc containing dentifrices (Abstract).  The buffer system provides “a significantly and unexpectedly enhanced bioavailability of zinc” (col. 1, lines 64-67). Suitable buffers include “citric acid-sodium citrate” (col. 3, lines 1-9).

6) Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,395,791. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of applying to the oral cavity a composition comprising zinc phosphate, stannous fluoride, and an organic buffer system.

7) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,195,128. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

8) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,532,015. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.
9) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,179,098. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

10) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,406,087. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

11) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,646,426. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

12) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,179,308. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.
13) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,646,420. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

14) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,966,910. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.

15) Claims 1, 2, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,154,948. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.


16) Claims 1, 2, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 11-12, 17-19, 23-24, 27-28, 31 of copending Application No. 16/717,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17) Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/309,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of applying to the oral cavity a composition comprising zinc phosphate, stannous fluoride, and an organic buffer system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18) Claims 1, 2, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-22 of copending Application No. 17/505,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19) Claims 1, 2, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/249,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions and methods of use comprising zinc phosphate, stannous fluoride, and an organic buffer system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


20) Claims 1, 2, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/725,204 in view of Yu et a., (US 6,221,340, cited in IDS). Both claim oral care compositions and methods of use comprising zinc phosphate and stannous fluoride.  However, the ‘204 application does not claim an organic buffer system. It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add an organic buffer system in view of Yu et al. teaching a buffer system for zinc containing dentifrices (Abstract).  The buffer system provides “a significantly and unexpectedly enhanced bioavailability of zinc” (col. 1, lines 64-67). Suitable buffers systems include “citric acid-sodium citrate” (col. 3, lines 1-9).
This is a provisional nonstatutory double patenting rejection.
	
21) Claims 1, 2, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/571,158 in view of Yu et a., (US 6,221,340, cited in IDS). Both claim oral care compositions and methods of use comprising zinc phosphate and stannous fluoride.  However, the ‘204 application does not claim an organic buffer system. It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add an organic buffer system in view of Yu et al. teaching a buffer system for zinc containing dentifrices (Abstract).  The buffer system provides “a significantly and unexpectedly enhanced bioavailability of zinc” (col. 1, lines 64-67). Suitable buffers systems include “citric acid-sodium citrate” (col. 3, lines 1-9).
This is a provisional nonstatutory double patenting rejection.

22) Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-33 of copending Application No. 17/694,044 in view of Yu et a., (US 6,221,340, cited in IDS). Both claim a method of applying to the oral cavity a composition comprising zinc phosphate and stannous fluoride.  However, the ‘204 application does not claim an organic buffer system. It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add an organic buffer system in view of Yu et al. teaching a buffer system for zinc containing dentifrices (Abstract).  The buffer system provides “a significantly and unexpectedly enhanced bioavailability of zinc” (col. 1, lines 64-67). Suitable buffers systems include “citric acid-sodium citrate” (col. 3, lines 1-9).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612